DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses the limitation: “a mover and a stator which relatively move in a first direction and a second direction.” This limitation implies that both the mover and the stator are capable of moving in different directions. However, a review of the specification and the drawings indicate that only the mover reciprocates linearly in two directions with respect to the stator. For purposes of examination, this limitation will be interpreted as “a mover that moves relatively in a first direction and a second direction with respect to a stator.”
Claims 2-20 are also rejected by virtue of their dependence on a rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishii et al. (herein Nishii) (US Patent No. 8,192,178) in view of Kang et al. (herein Kang) (US PG Pub 2011/0135518) in further view of Jang et al. (herein Jang) (US PG Pub 2010/0141066).Regarding Claim 1:In Figures 1-3, Nishii discloses a linear compressor (501, envisioned as a linear compressor in column 6, lines 35-38) comprising: an inverter portion (601) which includes a circuit board (603), wherein the circuit board (603) is installed in a direction substantially perpendicular to the first direction (as seen in Figure 1B and 3, the circuit board 603 would be installed perpendicular to the center axis seen in Figure 1 which would represent the first direction in the case of a linear compressor).Nishii discloses a motor (505) driving a compressing mechanism (504) but is silent regarding the specific structure of the disclosed linear compressor (linear compressor mentioned in column 6, lines 35-38). However, in Figure 6, Kang discloses a linear compressor comprising a mover (130) and a stator (200), wherein the mover moves relatively in a first direction and a second direction that is an opposite direction to the first direction with respect to the stator (as stated in paragraph [0060], the mover 130 reciprocates in two opposing directions with respect to the stator 200). Kang further discloses that the stator is controlled by a control unit (not shown) that controls an inverter unit (not shown) to control the power applied to the stator (200, see paragraph [0090]). Hence, based on Kang’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have substituted Regarding Claim 2:Nishii as modified by Kang and Jang discloses the modified linear compressor, wherein one surface of the printed circuit board (the printed circuit board as taught by Jang would be placed in the manner taught by Jang to contact the end wall 602c of Nishii’s inverter housing 602) is attached to a board-side heat radiation member (inverter Regarding Claim 3 and 9:Nishii as modified by Kang and Jang discloses the modified linear compressor, wherein a piston (depicted as 130 in Kang’s Figure 6) is connected to one end of the mover (see Kang’s Figure 6), the linear compressor further comprises a cylinder (120, see Kang’s Figure 6) having an inner surface with which the piston is in sliding-contact (evident from Kang’s Figure 6), and the printed circuit board would be positioned on the other end side of the mover (would be positioned in Nishii’s inverter housing 602 which would be on the other end side of the mover 130).Regarding Claims 4, 10 and 11:Nishii as modified by Kang and Jang discloses the modified linear compressor, wherein the stator (200, see Kang’s Figure 6) having a core (core blocks 222) around which a winding (221) is wound is provided in a region between one end and the other end of the mover (as seen in Kang’s Figure 6), and the linear compressor further comprises a motor-side heat radiation member (110, 260, 290) which is in contact with the core (260, 290 are formed from Cu or Al and therefore are capable of radiating heat).Regarding Claims 5, 12 and 13:Nishii as modified by Kang and Jang discloses the modified linear compressor, further comprising a tubular case (Nishii’s tubular case 503), wherein the board-side heat radiation member (602c) is positioned on the other end side of the tubular case (as seen in Nishii’s Figure 1B), and the motor-side heat radiation member (Kang’s 110, 260, 290) is positioned on one end side of the tubular case (as modified, Kang’s compressor would be located within Nishii’s tubular case 503 and the motor radiation member would be at the other end side of the tubular case).Regarding Claims 6 and 14-18 :Nishii as modified by Kang and Jang discloses the modified linear compressor, wherein the motor-side heat radiation member (Kang’s 110, 260, 290)  includes a plate-shaped portion (110) which is in contact with the core (in contact with Kang’s core 222, see Kang’s Figure 6) and a positioning portion (inner portion of 110 and 260, 290) which partially integral with the plate- shaped portion (see Kang’s Figure 6) and is in contact with the cylinder (110 can be formed integral or separate from, i.e., in contact with the cylinder 120, see Kang’s paragraph [0055]).Regarding Claims 7 and 19-20:Nishii as modified by Kang and Jang discloses the modified linear compressor, wherein the positioning portion (inner portion of 110 and 260, 290), the tubular case (503), and the board-side heat radiation member (602c) substantially form a space including the mover and the stator (as modified, the mover and stator would be located within 503), and the inverter portion (modified inverter) is positioned outside the space (positioned in inverter housing 602 which is outside the aforementioned space as evident from Nishii’s Regarding Claim 8:Nishii as modified by Kang and Jang discloses the modified linear compressor being mounted to a vehicle (see Nishii’s Figure 8 and column 1, lines 10-11).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-2015/0056086, US 2018/0191220 – Inverter driven compressors.US-20110135518; US-8926296; US-9243620; US-8794934; US-8221088; US-8550789; US-9915260; US-6848892 – Inverter driven linear compressors
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746